Title: Ap. 30. Jeudi.
From: Adams, John
To: 


       Dined with the Mareschall De Mouchy—with the Duke and Duchess D’Ayen, their Daughter the Marquise De la Fayette, the Viscountess De Maillbois, her sister, another sister unmarried, the Prussian Ambassador, an Italien Embassador, and a great deal of other great Company. The Nobleman with whom We dined is Phillip de Noailles, Marechal Due De Mouchy, Grand d’Espagne de la premiere Classe, Chevalier des ordres du Roi et de la Toison D’or, Grand Croix de l’ordre de Malte, nominé Lieutenant General de Guienne en 1768 et Commandant en Chef dans le Gouvernement de ladite Province en 1775.
       His being Commander in Chief in the Province of Guienne was the Cause of a great Compliment to me. He asked me how I liked Bourdeaux. I told him I found it a rich, elegant, Town flourishing in Arts and Commerce. He asked whether I was content with my Reception there. I said they had done me too much Honour. He replied he wished he had been there, to have joined them in doing me Honour.
       He lives in all the Splendor and Magnificence of a Viceroy, which is little inferiour to that of a King.
      